     Case: 1:19-cv-05312 Document #: 45 Filed: 12/16/20 Page 1 of 2 PageID #:215


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Anjanette Young                                Case Number: 19-cv-05312


An appearance is hereby filed by the undersigned as attorney for:
Keenan J. Saulter
Attorney name (type or print): Craig M. Sandberg

Firm: Sandberg Law Office, P.C.

Street address: P.O. Box 182

City/State/Zip: Deerfield, Illinois 60015

Bar ID Number: 6257836                                     Telephone Number: (833) 726-3237
(See item 3 in instructions)

Email Address: craig@sandberglaw.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 12/16/2020

Attorney signature:            S/ Craig M. Sandberg
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
  Case: 1:19-cv-05312 Document #: 45 Filed: 12/16/20 Page 2 of 2 PageID #:216




                        CERTIFICATE OF SERVICE

      I hereby certify that on December 16, 2020, I electronically filed the

foregoing with the Clerk of the Court for the United States District Court for the

Northern District of Illinois by using the CM/ECF system. I certify that all

participates in the case are registered CM/ECF users and that service will be

accomplished by the CM/ECF system including the following:

                              Keenan J. Saulter
                              SAULTER LAW P.C.
                          900 Ridge Road, Suite 3SE
                                P.O. Box 1475
                          Homewood, Illinois 60430
                      (Counsel for the Anjanette Young)

                              Marques Berrington
                                 Nathan Shine
                     CITY OF CHICAGO, DEPARTMENT OF LAW
                       2 North LaSalle Street, Suite 420
                             Chicago, Illinois 60602
                        (Counsel for the Defendants)



                                       By:   /s/Craig M. Sandberg
                                             CRAIG M. SANDBERG
